Citation Nr: 0503587	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to nicotine dependence in service. 

2.  Entitlement to service connection for hypertension, to 
include as due to nicotine dependence in service.

3.  Entitlement to service connection for sinusitis, to 
include as due to nicotine dependence in service.

4.  Entitlement to service connection for sleep apnea, to 
include as due to nicotine dependence in service.

5.  Entitlement to service connection for ulcers, to include 
as due to nicotine dependence in service.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to nicotine 
dependence in service.

7.  Entitlement to service connection for gout, to include as 
due to nicotine dependence in service.

8.  Entitlement to service connection for arthritis, to 
include as due to nicotine dependence in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to October 
1962, with additional verified periods of active duty service 
and active duty for training service in the Air National 
Guard from October 1962 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that in May 2000, the veteran claimed 
entitlement to service connection for headaches, depression, 
and residuals of a hip injury.  It does not appear that those 
issues have been adjudicated by the RO.  As such, they are 
referred back for appropriate action.  

The veteran's claims were previously before the Board, and in 
March 2000, August 2001 and November 2001 remands they were 
returned to the RO for additional development.  That 
development has been completed, and the claims are once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  A December 2002 VA examiner opined that it was as likely 
as not that the veteran became nicotine dependent in service.

2.  The veteran's diabetes mellitus was not manifested during 
service or within one year thereafter, and is not shown to be 
causally or etiologically related to service, including any 
tobacco use in service or nicotine dependence acquired in 
service. 

3.  The veteran's hypertension was not manifested during 
service or within one year thereafter, and is not shown to be 
causally or etiologically related to service, including any 
tobacco use or nicotine dependence the veteran acquired 
during service.

4.  The veteran's sinusitis was not manifested during 
service, and is not shown to be causally or etiologically 
related to service, including any tobacco use or nicotine 
dependence acquired during service.

5.  The veteran's sleep apnea was not manifested during 
service, and is not shown to be causally or etiologically 
related to service, including any tobacco use or nicotine 
dependence acquired during service.

6.  The veteran's ulcers were not manifested during service 
or within one year thereafter, and are not shown to be 
causally or etiologically related to service, including any 
tobacco use or nicotine dependence acquired during service.

7.  The veteran's GERD was not manifested during, and is not 
shown to be causally or etiologically related to service, 
including any tobacco use or nicotine dependence acquired 
during service.

8.  The veteran's gout was not manifested during, and is not 
shown to be causally or etiologically related to service, 
including any tobacco use or nicotine dependence acquired 
during service.

9.  The veteran's arthritis was not manifested during service 
or within one year thereafter, and is not shown to be 
causally or etiologically related to service, including any 
tobacco use or nicotine dependence acquired during service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, to include as due to tobacco use or 
nicotine dependency acquired during service, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004). 

2.  Hypertension, to include as due to tobacco use or 
nicotine dependency acquired during service, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004). 

3.  Sinusitis, to include as due to tobacco use or nicotine 
dependency acquired during service, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004). 

4.  Sleep apnea, to include as due to tobacco use or nicotine 
dependency acquired during service, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004). 

5.  Ulcers, to include as due to tobacco use or nicotine 
dependency acquired during service, were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.310 (2004). 

6.  GERD, to include as due to tobacco use or nicotine 
dependency acquired during service, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004). 

7.  Gout, to include as due to tobacco use or nicotine 
dependency acquired during service, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004). 

8.  Arthritis, to include as due to tobacco use or nicotine 
dependency acquired during service, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 1998 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 1998 statement of the case and 
supplemental statements of the case issued in April 2001 and 
July 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a February 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the April 
1998 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until February 2002.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant has the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in February 2002.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in February 2002 was not 
given prior to the April 1998 RO adjudication of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the July 
2004 supplemental statement of the case provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
diabetes mellitus, hypertension, peptic ulcer disease, and 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine- 
related diseases and disorders.  VA General Counsel has held 
that direct service connection may be established for 
disability shown to result from tobacco use during active 
service.  VAOPGCPREC 2-93, (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).  To establish entitlement, the record must 
contain medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service, as distinguished from post-service 
tobacco use.  Id; see also Davis v. West, 13 Vet. App. 178 
(1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VAOPGCPREC 19-97 (May 
13, 1997), 62 Fed. Reg. 37,954 (1997).  For claims alleging 
secondary service connection for a current disease on the 
basis of nicotine dependence acquired in service, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence that nicotine dependence arose in 
service, and (3) medical evidence of a relationship between 
the current disability and the nicotine dependence.  The 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  Id.

Legislation has recently been enacted which effectively 
prohibits service connection for death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  Such legislation is 
effective for claims filed after June 9, 1998.  Because the 
appellant's claim was filed prior to that date, the Board 
will evaluate the appellant's contentions under the more 
lenient standard that allows service connection for nicotine-
related diseases.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).  See also 
VAOPGCPREC 19-97; Davis, 13 Vet. App. at 183.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that his diabetes mellitus, 
hypertension, sinusitis, sleep apnea, ulcers, GERD, gout, and 
arthritis are related to service, and more specifically due 
to tobacco products he began using during service.  The Board 
has reviewed all of the evidence of record, and finds that a 
preponderance of the evidence is against the veteran's claims 
and that service connection is therefore not warranted. 



1.	Diabetes mellitus

Service medical records contain no complaints, treatment, or 
diagnoses of diabetes mellitus.  Examinations dated in 
November 1958, September 1962, November 1962, and May 1965 
show that the veteran's endocrine system was "normal."  
Following service, VA outpatient treatment records show that 
the veteran sought treatment for diabetes mellitus on several 
occasions from 1979 to 2000.  He was diagnosed with diabetes 
mellitus frequently during that time.  Thus, the Board finds 
that the veteran has presented evidence of a current 
disability.

As for evidence of an in-service occurrence, the veteran has 
submitted several statements indicating that he began smoking 
cigarettes during active service.  In a February 1998 
statement in response to an RO questionnaire regarding his 
smoking history, the veteran asserted that he started smoking 
"immediately" in service and that his consumption of 
cigarettes went from less than a pack a day to four packs per 
day.  He stated that he became addicted to the use of tobacco 
from the very beginning of Basic Training.  The veteran was 
afforded VA examinations in December 2002 in order to 
determine, in pertinent part, whether any of the claimed 
disabilities were etiologically related to chronic cigarette 
smoking and to determine whether the veteran became nicotine 
dependent in service.  

In this regard, following examination of the veteran, a VA 
mental disorders examiner concluded that it appeared as 
likely as not that the veteran became nicotine dependent 
during his active service.  The examiner indicated that the 
veteran met the criterion for nicotine dependence during that 
time.  Medical opinions were also obtained regarding whether 
the claimed disabilities as well as other disabilities not 
currently on appeal were due to chronic cigarette smoking and 
particularly due to tobacco use in service.  Following the 
December 2002 examinations, the RO rendered a rating 
decision.  In that July 2004 rating decision, the RO held 
that the veteran's nicotine dependence began in service, and 
also granted service connection, in pertinent part, for 
chronic obstructive pulmonary disease (claimed as asthma, 
bronchitis, and emphysema) and for arteriosclerotic heart 
disease on the basis of the December 2002 medical opinion 
relating such disorders to tobacco use in service.

However, what is absent from the veteran's claim is medical 
evidence of a nexus or relationship between his current 
diabetes mellitus and either the in-service use of tobacco or 
nicotine dependence.  In this regard, there is only one 
medical opinion of record concerning the etiology of the 
veteran's diabetes mellitus and that is contained in a report 
of a December 2002 VA examination.  That examination report 
indicated that the veteran's claims file was reviewed prior 
to the examination.  At that time, the veteran reported that 
he had diabetes mellitus since 1966.  Following an 
examination, the veteran was diagnosed with adult-onset 
diabetes, with good glycemic control.  The examiner opined 
that it was "not likely" that the veteran's diabetes 
mellitus was related to his chronic cigarette smoking.

Thus, while there is medical evidence of a current disability 
and medical evidence establishing that the veteran became 
nicotine dependent in service, there is simply no medical 
evidence that the veteran's diabetes mellitus is in any way 
related to service, including any tobacco use in service or 
to any nicotine dependence which began during service.  There 
is also no competent evidence showing that the veteran's 
diabetes mellitus was manifested to a compensable degree 
within one year of separation from service.  In the absence 
of medical evidence demonstrating a relationship between 
diabetes mellitus and service, the Board finds that there is 
no basis for a grant of service connection.

2.  Hypertension

Service medical records contain no complaints, treatment, or 
diagnoses of hypertension.  Examinations dated in November 
1958, September 1962, November 1962, and May 1965 show that 
the veteran's blood pressure was within normal limits 
measuring 146/78, 130/88, 120/78, and 134/80, respectively.  
Following service, VA outpatient treatment reports and 
private medical records dated 1977 to 2000 indicate that the 
veteran was diagnosed with hypertension on several occasions.  
In January 1977, his blood pressure measured 160/100.  In 
September 1999 it was noted that the veteran was hypertensive 
and that his blood pressure read 145/77.  Thus, the Board 
finds that the veteran has presented evidence of a current 
disability.

However, the record on appeal contains no medical evidence of 
a nexus or relationship between the veteran's current 
hypertension and either the in-service use of tobacco or to 
nicotine dependence acquired in service.  In this regard, 
there is only one medical opinion of record concerning the 
etiology of the veteran's hypertension, a December 2002 VA 
examination report.  That report indicated that the veteran's 
claims file was reviewed prior to the examination.  At that 
time, the veteran reported that he had hypertension since 
1966.  Following an examination, the veteran was diagnosed 
with hypertension, on medication, not well-controlled.  The 
examiner opined that it was "not likely" that the veteran's 
hypertension was related to his chronic cigarette smoking.

As such, while there is medical evidence of a current 
disability and medical evidence that the veteran became 
nicotine dependent during service, there is simply no medical 
evidence that the veteran's hypertension is in any way 
related to service, including any tobacco use in service or 
to any nicotine dependence which began during service.  There 
is also no evidence showing that the veteran's hypertension 
was manifested within one year of separation from service.  
In the absence of medical evidence demonstrating a 
relationship between hypertension and service, the Board 
finds that there is no basis for a grant of service 
connection.

3.  Sinusitis

A service medical report dated in August 1960 showed that the 
veteran had a past history of sinus trouble.  At that time, 
he was diagnosed with acute tonsillitis.  On his September 
1962 Report of Medical History, the veteran indicated that he 
had ear, nose, and throat trouble, as well as sinusitis.  It 
was noted that the veteran's report referred to mild, 
seasonal sinusitis that was treated but never incapacitating.  
Following service, a January 1991 CT scan showed that the 
veteran's paranasal sinuses were normal.  VA outpatient 
treatment report dated in March 1999 noted that the veteran 
was diagnosed with sinusitis.  Thus, the Board finds that the 
veteran has presented evidence of a current disability.

As noted above, there is medical evidence that the veteran 
did, in fact, become dependent on nicotine during service.  
However, the Board finds no evidence of a medical nexus 
opinion linking the veteran's sinusitis to either the in-
service use of tobacco or nicotine dependence.  In this 
regard, there is only one medical opinion of record 
concerning the etiology of the veteran's sinusitis, the 
December 2002 VA examination report.  At that time, the 
veteran reported having a history of recurrent sinusitis 
since 1972.  He maintained that he had sinus infections one 
time each year and that he underwent bilateral sinus surgery 
5 years prior.  Following an examination, the veteran was 
diagnosed with recurrent sinusitis by history, though current 
paranasal X-rays revealed no significant radiological 
abnormalities.  The examiner opined that it was "not 
likely" that the veteran's sinusitis was related to his 
chronic cigarette smoking.

Therefore, while there is medical evidence of a current 
disability and medical evidence that the veteran became 
nicotine dependent in service, there is simply no medical 
evidence that the veteran's sinusitis is in any way related 
to service, including any tobacco use in service or to any 
nicotine dependence which began during service.  In the 
absence of medical evidence demonstrating a relationship 
between sinusitis and service, the Board finds that there is 
no basis for a grant of service connection.

4.  Sleep apnea

Service medical records contain no complaints, treatment, or 
diagnoses of sleep apnea or problems sleeping.  Reports of 
Medical History dated in November 1958, September 1962, 
November 1962, and May 1965 note that the veteran denied 
having "frequent trouble sleeping."  During VA outpatient 
treatment in from 1991 to 2000, the veteran was diagnosed 
with sleep apnea on several occasions.  In November 1993, the 
veteran reported that he had sleep apnea for 13 years.  Thus, 
the Board finds that the veteran has presented evidence of a 
current disability.

As noted above, there is medical evidence that the veteran 
became dependent on nicotine during service.  However, the 
Board finds no evidence of a medical nexus opinion linking 
the veteran's sleep apnea to either the in-service use of 
tobacco or nicotine dependence.  In this regard, there is 
only one medical opinion of record concerning the etiology of 
the veteran's sleep apnea, the December 2002 VA examination 
report.  At that time, the veteran stated that he had been 
diagnosed with sleep apnea in 1995.  Since then, he had used 
a continuous positive airway pressure (C-PAP) machine with 
fairly good improvement.  Following an examination, the 
veteran was diagnosed with obstructive sleep apnea, on a C-
PAP machine.  The examiner opined that it was "not likely" 
that the veteran's sleep apnea was related to his chronic 
cigarette smoking.

Therefore, while there is medical evidence of a current 
disability and medical evidence that the veteran became 
nicotine dependent in service, there is simply no medical 
evidence that the veteran's sleep apnea is in any way related 
to service, including any tobacco use in service or to any 
nicotine dependence which began during service.  In the 
absence of medical evidence demonstrating a relationship 
between sleep apnea and service, the Board finds that there 
is no basis for a grant of service connection.

5.  Ulcers

Service medical records contain no complaints, treatment, or 
diagnoses of ulcers.  Examinations dated in November 1958, 
September 1962, November 1962, and May 1965 show that the 
veteran's abdomen was "normal."  During VA outpatient 
treatment in July 1992, the veteran asserted that he had been 
diagnosed with an ulcer 6 months prior.  In November 1993, 
the veteran reported having an ulcer for the prior 15 years.  
A March 1998 report from G.A.M., D.O. indicated that the 
veteran had been diagnosed with peptic ulcer disease.  Thus, 
the Board finds that the veteran has presented evidence of a 
current disability.

Again, as noted above, the record on appeal contains medical 
evidence that the veteran did, in fact, become nicotine 
dependent in service.  However, the Board finds no evidence 
of a medical nexus opinion linking the veteran's ulcers to 
either the in-service use of tobacco or nicotine dependence.  
In this regard, there is only one medical opinion of record 
concerning the etiology of the veteran's ulcers, the December 
2002 VA examination report.  At that time, the veteran 
reported that he had peptic ulcer disease and chronic 
heartburn since 1966, with his last episode being 5 years 
prior.  He reported pain in the epigastric region with 
burning in the substernal region, especially after eating 
spicy food.  He stated that he had gained 10 pounds in the 
past year.  Following an examination, the veteran was 
diagnosed with peptic ulcer disease, by history, though 
current upper gastrointestinal series revealed no gastric or 
duodenal ulcers.  The examiner opined that it was "not 
likely" that the veteran's peptic ulcer disease was related 
to his chronic cigarette smoking.

Therefore, while there is medical evidence of that the 
veteran recently had peptic ulcer disease and medical 
evidence that the veteran became nicotine dependent in 
service, there is simply no medical evidence that the 
veteran's ulcers is in any way related to service, including 
any tobacco use in service or to any nicotine dependence 
which began during service.  Further, there is no competent 
evidence that the veteran's ulcers were manifest to a 
compensable degree within one year of service discharge.  In 
the absence of medical evidence demonstrating a relationship 
between ulcers and service, the Board finds that there is no 
basis for a grant of service connection.

6.	GERD

Service medical records contain no complaints, treatment, or 
diagnoses of gastroesophageal disorder.  Examinations dated 
in November 1958, September 1962, November 1962, and May 1965 
show that the veteran's abdomen was "normal."  A September 
1990 upper gastrointestinal examination showed that the 
veteran had mild esophageal dismotility.  It was noted that 
he had no gastroesophageal reflux.  During VA outpatient 
treatment in June 1996, the veteran was diagnosed with GERD.  
A March 1998 report from G.A.M., D.O. also indicated that the 
veteran had been diagnosed with GERD.  Therefore, the Board 
finds evidence of a current disability.

As noted above, a VA medical examiner in December 2002 opined 
that it was as likely as not that the veteran became nicotine 
dependent in service.  However, the Board finds no evidence 
of a medical nexus opinion linking the veteran's GERD to 
either the in-service use of tobacco or to nicotine 
dependence.  In this regard, there is only one medical 
opinion of record concerning the etiology of the veteran's 
GERD, the December 2002 VA examination report.  At that time, 
the veteran reported having pain in the epigastric region 
with burning in the substernal region, especially after 
eating spicy food.  He denied nausea, vomiting, irregular 
bowel movements, blood in stools, melena, liver, or pancreas 
problems.  He also indicated that he has not had abdominal 
surgery and stated that he had gained 10 pounds in the past 
year.  Following an examination, the veteran was diagnosed 
with acid reflux disease, by history, though current 
gastrointestinal series revealed small sliding hernia.  The 
examiner opined that it was "not likely" that the veteran's 
GERD was related to his chronic cigarette smoking.

Therefore, while there is medical evidence of a current 
disability and medical evidence that the veteran became 
nicotine dependent in service, there is simply no medical 
evidence that the veteran's GERD is in any way related to 
service, including any tobacco use in service or to any 
nicotine dependence which began during service.  In the 
absence of medical evidence demonstrating a relationship 
between GERD and service, the Board finds that there is no 
basis for a grant of service connection.

7.  Gout

Service medical records contain no complaints, treatment, or 
diagnoses of gout.  Examinations dated in November 1958, 
September 1962, November 1962, and May 1965 show that the 
veteran's joints were "normal."  On Reports of Medical 
History, the veteran denied having any bone, joint, or other 
deformity.  During VA outpatient treatment from 1983 to 2000, 
the veteran was diagnosed with gout on several occasions.  In 
November 1993, the veteran reported that he had gout for 20 
years.  A March 1998 report from G.A.M., D.O. also indicated 
that the veteran had been diagnosed with gout and a February 
2000 treatment record from Family Physician Centre noted that 
the veteran was diagnosed with "gouty arthritis" that was 
resolving..  Therefore, the Board finds evidence of a current 
disability.  

As noted above, the record contains medical evidence that the 
veteran became nicotine dependent in service.  However, the 
Board finds no evidence of a medical nexus opinion linking 
the veteran's gout to either the in-service use of tobacco or 
nicotine dependence in service.  In this regard, there is 
only one medical opinion of record concerning the etiology of 
the veteran's gout, the December 2002 VA examination report.  
At that time, the veteran reported that he had swelling of 
the legs for the last several years and had been taking water 
pills.  He stated that he had gouty arthritis involving both 
feet for nearly 20 years, with an episode occurring 2 to 3 
times each year with the most recent attack occurring "a few 
months ago."  He also reported having acute pain and 
swelling of the joints.  Following an examination, the 
veteran was diagnosed with gouty arthritis, by history, 
presently asymptomatic.  The examiner opined that it was 
"not likely" that the veteran's gout was related to his 
chronic cigarette smoking.

As such, while there is medical evidence of a current 
disability and medical evidence that the veteran became 
nicotine dependent in service, there is simply no medical 
evidence that the veteran's gout is in any way related to 
service, including any tobacco use in service or to any 
nicotine dependence which began during service.  In the 
absence of medical evidence demonstrating a relationship 
between gout and service, the Board finds that there is no 
basis for a grant of service connection.

8.  Arthritis

Service medical records contain no complaints, treatment, or 
diagnoses of arthritis.  Examinations dated in November 1958, 
September 1962, November 1962, and May 1965 show that the 
veteran's joints were "normal."  On Reports of Medical 
History, the veteran denied having arthritis or rheumatism.  
Following service, VA outpatient treatment records dated in 
1992 to 2000 note diagnoses of degenerative joint disease on 
several occasions.  In April 1992, it was noted that multiple 
factors, including osteoarthritis, chronic obstructive 
pulmonary disorder (COPD), and gout were responsible for the 
veteran's arthralgias/arthritis.  In November 1993, the 
veteran reported that he had arthritis for 15 years.  A March 
1998 report from G.A.M., D.O. indicated that the veteran had 
been diagnosed with arthritis.  Thus, the Board finds that 
the veteran has presented evidence of a current disability.

As noted above, a December 2002 VA examiner opined that it 
was as likely as not that the veteran became nicotine 
dependent in service.  Absent from the veteran's claim is 
medical evidence of a nexus or relationship between his 
current arthritis and either the in-service use of tobacco or 
to nicotine dependence.  In this regard, the April 1992 VA 
treatment report indicated that there were multiple factors 
responsible for the veteran's arthritis, including COPD and 
gout.  In addition, the December 2002 VA examination report 
commented on the etiology of the veteran's arthritis.  That 
report indicated that the veteran's claims file was reviewed 
prior to the examination.  At that time, the veteran reported 
a history of degenerative joint arthritis mostly in the hands 
and knees for 25 years.  He indicated that he took anti-
inflammatory medications as needed and denied undergoing any 
joint surgeries.  X-rays showed minimal degenerative changes 
in the knees with degenerative changes in the hands and feet.  
Following an examination, the veteran was diagnosed with 
degenerative joint disease involving the hands, knee joints, 
and feet.  The examiner opined that it was "not likely" 
that the veteran's arthritis was related to his chronic 
cigarette smoking.

Therefore, while there is medical evidence of a current 
disability and medical evidence that the veteran likely 
became nicotine dependent in service, there is simply no 
medical evidence that the veteran's arthritis is in any way 
related to service, including any tobacco use in service or 
to any nicotine dependence which began during service.  There 
is also no evidence showing that the veteran's arthritis was 
manifested to a compensable degree within one year of 
separation from service.  In the absence of medical evidence 
demonstrating a relationship between arthritis and service, 
the Board finds that there is no basis for a grant of service 
connection.




ORDER

Service connection for diabetes mellitus, to include as due 
to tobacco use in service or to nicotine dependency acquired 
during service, is denied.

Service connection for hypertension, to include as due to 
tobacco use in service or to nicotine dependency acquired 
during service, is denied.

Service connection for sinusitis, to include as due to 
tobacco use in service or to nicotine dependency acquired 
during service, is denied.

Service connection for sleep apnea, to include as due to 
tobacco use in service or to nicotine dependency acquired 
during service, is denied.

Service connection for ulcers, to include as due to tobacco 
use in service or to nicotine dependency acquired during 
service, is denied.

Service connection for GERD, to include as due to tobacco use 
in service or to nicotine dependency acquired during service, 
is denied.

Service connection for gout, to include as due to tobacco use 
in service or to nicotine dependency acquired during service, 
is denied.

Service connection for arthritis, to include as due to 
tobacco use in service or to nicotine dependency acquired 
during service, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


